JAMES M. DOWD, Judge
I concur with the principal opinion’s reasoning and result with respect to the first point which reverses the trial court’s dismissal of the motion to modify because I agree that the maintenance award is modifiable. I also concur in result only in the principal opinion’s decision with respect to the third point. However, with respect to the second point, I respectfully dissent because I find that Wife’s relationship with Lewis constitutes a substitute for marriage so as to require termination of Husband’s maintenance obligation to Wife.
Missouri courts have recognized the basic unfairness in requiring a party to continue to support with maintenance his or her former spouse who has entered into a long term or permanent relationship which has some of the benefits of marriage but few of the detriments. Herzog v. Herzog, 761 S.W.3d 267, 268 (Mo.App.E.D. 1988). Here, it is undisputed that Wife and Lewis are in, and desire to remain in, a committed, romantic relationship where they share a home and have agreed to a financial arrangement that suits their relationship. While they have made the decision not to undergo the formal marriage ceremony, it can hardly be disputed that the relationship between Wife and Lewis is as much like a “marriage” as many of the legally recognized marriages in this state, and I believe equity demands that they should be treated as such for purposes of maintenance. See Schuchard v. Schuchard, 292 S.W.3d 498, 500-01 (Mo.App.E.D, 2009) (finding that equitable principles warranted a conclusion that wife’s rights to support from the prior marriage had been abandoned by wife’s open relationship with her “life partner” whom she shared a residence and bank accounts with despite not being legally married).
The principal opinion leaves open the possibility that Wife and Lewis’s relationship may someday rise to thé level of a substitution of marriage, but concludes that the evidence at this point is insufficient to make that finding. What more needs to be shown? Wife and Lewis have been in a committed relationship for nearly as long as Husband and Wife’s seven-year marriage and both' testified that they intend to remain committed to one another *474for the foreseeable future. I find it unfair to require Husband to pay Wife maintenance while Wife and Lewis enjoy the benefits of their marriage-like relationship, especially when considering that Wife and Lewis’s substantial joint resources are being supplemented by Husband’s on-going maintenance payments. See § 452.370.1. Accordingly, I would reverse the trial court’s decision and terminate Husband’s maintenance to Wife based upon the equitable finding that Wife’s relationship with Lewis constitutes a substitute for marriage.